Judgment of Supreme Court, Bronx County, entered November 2, 1978, convicting defendant of rape in the first degree and possession óf a weapon as a felony and sentencing him to concurrent indeterminate terms of imprisonment from 3Vz to 12 years for the rape conviction and not more than 5 years for the weapons conviction, unanimously affirmed. A major claim on this appeal is a charge of prosecutorial misconduct. It is asserted that the prosecutor knowingly permitted a nine-year-old witness to testify falsely that prior to her testimony she did not talk to the prosecutor about the case. During the proceedings below the defendant did not pursue this matter, although he had the opportunity to do so. Thus the point is not preserved for appeal. However, it may be pursued by an appropriate postconviction motion (CPL 440.10). The other contentions of defendant have been considered and are found to be without merit. Concur — Kupferman, J. P., Birns, Fein, Sandler, and Sullivan, JJ.